Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 1 of 39 PageID #: 455



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--------------------------------------X

NANCY LUGO                                         MEMORANDUM AND ORDER
                                                   18-CV-2828 (KAM)

                       Plaintiff,

     -against-



COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

     Plaintiff Nancy Lugo (“plaintiff” or “claimant”) appeals

the final decision of the Commissioner of the Social Security

Administration (“SSA”) (“defendant” or the “Commissioner”), which

found Plaintiff not disabled and thus not entitled to disability

insurance benefits (“DIB”) under Title II of the Social Security

Act (“the Act”).    Before the court are the parties’ cross-

motions for judgment on the pleadings.        For the reasons set

forth below, the Commissioner’s motion for judgment on the

pleadings is DENIED, Plaintiff’s motion is GRANTED, and this

action is REMANDED for further proceedings consistent with this

Memorandum and Order.




                                     1
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 2 of 39 PageID #: 456



                                BACKGROUND

       The factual and procedural background leading to this

action is set forth in the administrative record (ECF No. 16,

Administrative Transcript (“Tr.”)).         The court has reviewed the

parties’ respective motions for judgment on the pleadings and

the administrative record.

       The parties entered into a joint stipulation of facts on

March 12, 2019. (ECF No. 15-1.)          The court does not incorporate

those facts entirely into the record, as the court finds that

they are not fully accurate.       The court discusses the facts

relevant to its determination, as set forth herein.

  I.     Procedural History

       Plaintiff applied for DIB on May 30, 2013, alleging that

she became disabled on June 1, 2012 due to anxiety and

depression.   (Tr. at 158-159, 178.)

       On October 2, 2013, the Social Security Administration

(“SSA”) denied plaintiff’s application, based on a finding that

plaintiff was not disabled within the meaning of the Act.            (Id.

at 89-93.)    In response, plaintiff requested an administrative

hearing before an Administrative Law Judge (“ALJ”) on November

26, 2013.    (Id. at 103-104.)     Plaintiff appeared with her

attorney at a hearing on December 3, 2015 and testified before

ALJ Lori Romeo (“ALJ Romeo” or the “ALJ”).          (Id. at 40-76.)    In

addition to plaintiff’s testimony, ALJ Romeo also reviewed the

                                     2
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 3 of 39 PageID #: 457



testimonial interrogatory responses of Miriam Greene, a

vocational expert (“VE”), which were submitted on December 9,

2015.    (Id. at 232-240.)

       Prior to scheduling a vocational expert, the ALJ asked the

plaintiff’s attorney to amend the onset date, apparently because

the plaintiff’s condition worsened in July 2015, and offered to

award benefits from that date.       “She starts what in July or

August – July of 2015.      So that’s what I’m looking at.       So what

are we doing?”      (Id. at 70.)   It was only after the plaintiff’s

attorney refused to amend the onset date that the ALJ stated,

“Very good.     We’ll have a supplemental hearing with a vocational

expert.”    (Id.)    On May 31, 2016, the ALJ issued a decision

finding plaintiff not disabled within the meaning of the Act and

denying plaintiff’s application for DIB. (Id. at 25-39 (“ALJ

Decision”).).

       Plaintiff appealed the ALJ Decision to the Appeals Council on

June 26, 2017.      (Id. at 154-156.)    At the time that the appeal was

filed, plaintiff’s attorney advised that the hearing office had

misplaced the decision in the matter and had served him on June

23, 2017 with a decision dated June 23, 2017.          (Id. at 155.)    The

first three pages of the decision, which should include on page

one the date that the decision was issued, are missing from the

decision as it appears in the administrative record.           (Id. at 25-

39.)    On April 2, 2018, the Appeals Council denied plaintiff’s

                                     3
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 4 of 39 PageID #: 458



request    for    review,    and   the      ALJ’s   decision    became   the

Commissioner’s final determination.             (Id. at 1-7.)     Plaintiff

commenced the instant action on May 11, 2018.            (See generally ECF

No. 1, Compl.)

  II.     Personal, Employment, and Non-Medical Factual Background

       Plaintiff was born on December 28, 1964, is 5’3” tall, and

weighs 165 pounds.      (Tr. at 78.)       Plaintiff is fluent in English

and received a GED in 1982.        (Id. at 177, 179.)      At plaintiff’s

ALJ hearing on October 19, 2015, plaintiff stated that she lived

with her 18-year-old daughter and her one-year old grandchild

but she did not care for her grandchild.            (Id. at 48-49.)   She

testified that she was let go from her job in June 2012 because

her work had begun to suffer when she “felt herself unraveling.”

(Id. at 52.)     She testified that she had difficulty

concentrating and was forgetting things (id. at 52) and started

therapy in July 2012.       She underwent several rounds of

medication but the medications were adjusted and her symptoms

continued to fluctuate; at times she felt better, and other

times did not want to get out of bed.          (Id. at 53-54.)

       Plaintiff testified that she no longer cooked or cleaned

and could not remember exactly when she stopped.           (Id. at 54-

55.)    The ALJ asked the Plaintiff if a reference that she was

able to cook and clean in 2015 would have been reliable and she

stated yes.      (Id. at 55.)

                                       4
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 5 of 39 PageID #: 459



     Plaintiff testified that she was a social person prior to

her illness but now could not even get through a baseball game

on TV and stated that her decline was “gradual.”          (Id. at 56.)

She testified that she started to be so forgetful that her

daughters needed to start paying her bills in 2014, but could

not state exactly when.      (Id. at 58.)

     Plaintiff testified that in June 2015, she was hospitalized

and had stopped taking her medications because she felt that

they were not working.     (Id. at 58.)       She testified that

following her hospitalization, Dr. Denigris opined that her

medication dosage was not strong enough and increased it, but

her new dosage of medication made her drowsy, restless, jittery

and dizzy.    (Id. at 59-60.)    Plaintiff testified that she had

stopped smoking marijuana in 2012, but had a three-week relapse

in 2014.     (Id. at 61-62, 64-65.)       Plaintiff testified that after

losing her job she went on interviews but was anxious and could

not concentrate.    (Id. at 67.)

  III. Medical and Vocational Facts

     The administrative record includes plaintiff’s medical

records dating back to July 2012.          (Id. at 324-326.)   Thus, all

medical records reflect treatment rendered after the alleged

onset date.    Because plaintiff’s appeal focuses on the ALJ’s

findings as to her mental impairments, the court will address



                                      5
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 6 of 39 PageID #: 460



only those records which pertain to treatment for mental

illness.

  i.     Medical Records

       On July 19, 2012, plaintiff was seen at Lutheran Family

Health Center (“Lutheran”) for a psychiatric intake appointment

by social worker Allison Lopez-Galtman, LCSW, in conjunction

with Jean Baily, Ph.D.      (Id. at 324-27.)         She presented with

symptoms of depression, such as insomnia, lack of energy, crying

spells, irritability, social isolation, and difficulty

concentrating.    (Id.)    Her thought content was marked by

“anxious pre-occupation.”      (Id.)       She reported flashbacks about

past traumas from her childhood.           (Id.)    Plaintiff reported that

she had a boyfriend and was receiving unemployment insurance.

(Id. at 325.)    Regarding interpersonal relationships, plaintiff

was described as “socially isolated.”              (Id. at 325.)   She was

capable of using public transportation, could maintain her own

financial benefits, and socialized.          (Id.)     Upon mental status

examination, Plaintiff was cooperative, well-related, and

exhibited normal and unremarkable motor activity.             (Id. at 324.)

Her mood was depressed, sad, and anxious; thought process was

normal and insight was good despite anxiously preoccupied

thought content.    (Id.)    Moderate depression and prolonged post-

traumatic stress disorder (“PTSD”) were diagnosed.              (Id. at



                                       6
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 7 of 39 PageID #: 461



325.)   Ms. Lopez-Galtman assessed plaintiff had a global

assessment of functioning (“GAF”) score of 60.1

     On August 15, 2012, Plaintiff presented to Nurse

Practitioner (“NP”) Diane Cuff-Carney at Lutheran for an initial

medication management session, reporting moderate levels of

depression, anxiety, and insomnia.          (Id. at 321-22.)    Plaintiff

was well-groomed with good hygiene and was cooperative.             (Id. at

321.)   She exhibited hypoactive psychomotor activity and normal

speech; her mood was depressed and her affect constricted. (Id.)

Her thought process was intact with unremarkable thought

content, no evidence of perceptual disorder or poor insight,

with good judgment and impulse control.          (Id.)    NP Cuff-Carney

diagnosed moderate major depressive disorder, single episode,

and PTSD, and prescribed Celexa.          (Id. at 321.)

     Plaintiff saw Catherine Knopp, LCSW, at Lutheran on January

4, 2013. (Id. at 293.)      Plaintiff had broken up with her

boyfriend.    (Id.)   Her mood was depressed and anxious, her

affect reactive, and her thoughts logical. (Id.)




1 GAF is a rating of overall psychological functioning on a scale of 0 to
100. See American Psychiatric Association’s Diagnostic and Statistical Manual
of Mental Disorders 34 (4th ed., text rev. 2000) (DSM-IV). A GAF of between
51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial
speech, occasional panic attacks) or moderate difficulty in social,
occupational, or school functioning (e.g., few friends, conflicts with peers
or co-workers). Id. The APA discontinued use of the GAF for mental disorder
diagnoses in the DSM-V published in 2013. See Pelt v. Colvin, No. CV 15-0533
(DRH), 2017 WL 684192, at *5, n.1 (E.D.N.Y. Feb. 21, 2017).

                                      7
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 8 of 39 PageID #: 462



     On January 8, 2014, plaintiff presented to NP Cuff-Carney

reporting no success in treating her depression or insomnia.

(Id. at 292.)     Plaintiff was well-groomed with good hygiene and

was cooperative.     (Id. at 321.)          She exhibited hypoactive

psychomotor activity and normal speech.             (Id.)     Her mood was

depressed and anxious, and her affect constricted.               (Id.)

Thought process was preserved, and thought content was anxious

preoccupation.     (Id.)   Her insight and judgment were poor and

impulse control was fair.       (Id.)       NP Cuff-Carney prescribed

Zoloft and Risperdal.      (Id.)

     On January 11, 2013, plaintiff described to Ms. Knopp

difficulty living with her three daughters and boyfriend.                 (Id.

at 291.)   Plaintiff had depressed and anxious mood and reactive

affect, no evidence of hallucinations, and logical thoughts.

(Id.)   Ms. Knopp noted a GAF score of 60.            (Id.)

     Plaintiff continued treatment with Ms. Knopp and her mental

status examinations continued to show sad/anxious mood,

constricted affect, perseverative thought process2,               and anxious

preoccupation.     (Id. at 242, 244, 248, 252, 255, 258, 261, 264,

273, 275, 276, 279, 283, 288.)          LCSW Knopp also recorded GAF

scores of 60 during this time.        (Id. at 279, 283, 288.)            On


2 Perseveration is a collective term to characterize the continuous intrusion
of negative recollection of past traumatic events, i.e., flashbacks, or
recurrent intrusive fear of a future event. Dorland’s Medical Dictionary
Online (32nd ed. 2011), available at www.dorlands.com.


                                        8
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 9 of 39 PageID #: 463



February 6, 2016, LCSW Knopp documented that Plaintiff had

inconsistent attendance with medication follow-up.            (Id. at

283.)   On February 26, 2013 Knopp noted that plaintiff had

hypoactive motor activity, constricted affect, perseverative

thought, agitation and poor insight and judgement.            (Id. at

282.)   On March 1, 2013, plaintiff expressed negative feelings

toward all family in her household.          (Id. at 279.)    On March 15,

2013, plaintiff complained that she is “anxious all the time”

and overwhelmed.      (Id. at 276.)       On March 26, 2013, plaintiff

had constricted affect, depressed mood, perseverative thought

process, anxious preoccupation, and poor insight and judgment.

(Id. at 274.)      Dr. Pye found that plaintiff had akatisia3,

anergia, hypomotor activity and thought-blocking since being

prescribed Celexa and the medication was discontinued.            (Id. at

273.)   The assessment noted that her condition was “unimproved.”

(Id.)   On April 5, 2013, plaintiff reported having an “episode”

on the subway into Manhattan on the way to see a movie and

complained that she did not think that her medications were

working.   (Id. at 273.)     She had begun working as a building

superintendent, and enjoyed the responsibilities associated with

the job.   (Id.)     On April 11, 2013, plaintiff reported great

improvement which she thought was the result of seeing a


3 Akathisia is a movement disorder characterized by an inability to stay
still. Dorland’s Medical Dictionary Online (32nd ed. 2011), available at
www.dorlands.com.

                                      9
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 10 of 39 PageID #: 464



“wisewoman” who counteracted “black magic.”          (Id. at 271.)    LCSW

Knopp completed a treatment plan review on April 26, 2013,

noting plaintiff had achieved improved control of her symptoms,

improved her temper and how she expressed anger, and had started

to enjoy cooking with her daughters, although she continued to

ruminate and to experience hypervigilance related to PTSD and

had difficulty travelling to Manhattan on public transportation.

(Id. at 266.)    During her May 3 session, Plaintiff stated she

felt that her symptoms had improved because she was working, but

noted that she remained “off-kilter” some days.          (Id. at 264.)

On May 14, 2013, plaintiff’s mental status exam remained

unchanged with sad/anxious mood, constricted affect,

perseverative thought process, anxious preoccupation, impaired

attention and concentration, and poor insight and judgment.

(Id. at 263.)

      During treatment with NP Cuff-Carney through June 2013,

plaintiff’s recorded mental status examinations continued to

show sad/anxious mood, constricted affect, poor judgement and

insight, impaired attention and perseverative thoughts.            (Id. at

257, 263, 269, 272, 274, 282 285, 289.)         Medications were

changed at times to address side effects and reported

functioning changes.      (Id. at 257, 263, 272, 274, 285, 289.)

      On July 5, 2013, plaintiff reported that she enjoyed having

spent the Fourth of July holiday with her sister, boyfriend and

                                     10
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 11 of 39 PageID #: 465



his mother.    (Id. at 245.)     Her mental status remained

unchanged.    (Id.)    Plaintiff expressed panic on July 12, 2013

after her unemployment benefits ran out and noted feeling

hypervigilance with cold sweat and racing thoughts outside of

her home.     (Id. at 242.)   During her therapy session on July 26,

2013, she noted difficulty leaving her house and intrusive

thoughts, though she was working on reconnecting with friends.

(Id. at 244.)

      Thereafter, on August 7, 2013, plaintiff reported to NP

Cuff-Carney an increase in insomnia and anxiety with mood swings

into anger during the day.       (Id. at 243.)    NP Cuff-Carney

observed normal appearance, cooperative attitude, normal

psychomotor activity, and normal speech.         (Id.)   Plaintiff’s

mood was described as sad, anxious, angry, and uneasy, her

affect labile, thought-content was anxious preoccupation.            (Id.)

Plaintiff’s insight and judgment were poor, and her attention

span and concentration were impaired, while her memory was

intact.     (Id.)   NP Cuff-Carney increased plaintiff’s Wellbutrin

dosage and prescribed Depakote.        (Id.)

      On August 27, 2013 Melissa Malakoff, Psy.D., conducted a

consultative psychiatric evaluation of plaintiff.           (Id. at 294-

98.) Plaintiff was driven to the evaluation by a friend.            (Id.)

At the time, plaintiff lived with her two daughters, ages 22 and

16.   (Id.)   She alleged disability due to severe anxiety,

                                     11
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 12 of 39 PageID #: 466



restless nights, depression, bipolar disorder, and PTSD.              (Id.)

She reported difficulty falling asleep, loss of appetite, crying

spells, and concentration difficulties, as well as anxiety,

including excessive apprehension and worrying, flashbacks and

hypervigilence.         (Id. at 294-95.)      She drank alcohol two to

three times per month and had used marijuana every day from her

teenage years to her late twenties.             (Id. at 295.)   Plaintiff

was able to: dress, bathe, and groom herself; cook and prepare

food; perform general cleaning and do laundry; and manage her

own money.      (Id.)     Her daughter usually shopped for her because

she became overwhelmed.         (Id.)   Plaintiff stated that she did

not use public transportation because she became overwhelmed.

(Id.)   She had not socialized with any friends since the prior

year.   (Id.)     She spent time with her sister and watched

television.     (Id.)      Plaintiff stated that on good days she spent

all her time cleaning the house.             (Id. at 296-97.)   On bad days

she did not get out of bed.         (Id. at 297.)

      Upon mental status examination, Plaintiff’s demeanor and

responsiveness to questions were cooperative.            (Id. at 295.)

Her manner of relating, social skills, and overall presentation

were adequate.      (Id.)     The intelligibility of plaintiff’s speech

was fluent, the quality of her voice was clear, and her

expressive and receptive language was adequate.             (Id.)

Plaintiff’s thought process was coherent and goal-directed with

                                        12
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 13 of 39 PageID #: 467



no evidence of hallucinations, delusions, or paranoia.            (Id. at

296.)   Her affect was depressed, mood was neutral, and sensorium

was clear; she was fully oriented.        (Id.)   Dr. Malakoff found

that the Plaintiff’s recent and remote memory was intact,

despite the fact that she could recall only one out of 3 objects

after five minutes.     (Id.)    Attention and concentration were

intact.   (Id.)    Plaintiff’s cognitive functioning was average

and her general fund of information was appropriate to

experience.     (Id.)   Plaintiff’s insight and judgment were fair.

(Id.)

      Dr. Malakoff diagnosed PTSD and ruled-out bipolar disorder.

(Id. at 297.)     She opined that plaintiff was able to follow and

understand simple directions and instructions, perform simple

tasks independently, maintain attention and concentration,

maintain a regular schedule, learn new tasks, make appropriate

decisions, and relate adequately with others.          (Id.)   Plaintiff

was moderately limited in her abilities to perform complex tasks

independently, but may be able to do so with supervision, and

appropriately deal with stress.        (Id.)   Dr. Malakoff related

that difficulties were caused by PTSD symptoms.          (Id.)

      On August 27, 2013, during a consultative orthopedic

examination with Chiam Shtock, D.O., plaintiff related that she

was able to independently cook, clean, do laundry, shower,



                                     13
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 14 of 39 PageID #: 468



dress, and groom.       (Id. at 299.)     Her daughter assisted with

shopping.    (Id.)

      On August 30, 2013, Javier Senosiain, M.D., completed a

treatment report in connection with plaintiff’s receipt of

public assistance benefits.       (Id. at 329-30.)     She was treated

for major depression and PTSD.       (Id.)     She had symptoms of

anxiety, sleep deficits, anxiety which led to anger outbursts,

severe flashbacks, and intrusive thoughts triggered by current

circumstances.       (Id. at 329.)   Plaintiff complied with

treatment, but there had been periods when anhedonia and

problems with concentration led to missed appointments.            (Id. at

229.)   Dr. Senosian noted that an episode in mid-August had led

to a serious relapse.      (Id. at 330.)      Dr. Senosiain opined that

plaintiff could not work for 12-months and stated that

“hypervigilance, intrusive thoughts, insomnia and most recently

disassociation have become acute.”          (Id. at 330.)

      On September 30, 2013, M. Graff, Ph.D., a New York State

agency psychological consultant, evaluated the evidence of

record and completed a psychiatric review technique form.            (Id.

at 80; see id. at 303.)       Dr. Graff determined that plaintiff

had: mild restriction of activities of daily living; mild

difficulties in maintaining social functioning; moderate

difficulties in maintaining concentration, persistence, or pace;

and had no episodes of decompensation.         (Id. at 80.)    Dr. Graff

                                     14
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 15 of 39 PageID #: 469



also assessed Plaintiff’s mental residual functional capacity

and determined that Plaintiff had the mental abilities and

social skills for entry level work.        (Id. at 85; see id. at 83-

85.)

       On October 15, 2013, NP Cuff-Carney completed a treatment

report for the purposes of plaintiff’s public assistance

benefits noting recurrent treatment for PTSD and major

depression.    (Id. at 331-32.)     She reported plaintiff was in a

“highly stressed” position prior to receiving treatment.            (Id.

at 331.)   NP Cuff-Carney additionally reported that within the

past six weeks, plaintiff’s trauma-related symptoms had

increased, causing greater hypervigilance, intrusive memories,

some dissociative episodes, and resurgence of nightmares related

to childhood events.      (Id.)   NP Cuff-Carney opined that

plaintiff was unable to work for 12-months.          (Id. at 332.)

       A mental medical source statement dated December 17, 2013,

was signed by NP Cuff-Carney and cosigned by Ms. Knopp and Dr.

Senosiain.    (Id. at 333-337.)     Plaintiff was seen for weekly

psychotherapy sessions and monthly medication management

starting July 19, 2012, for PTSD and mood disorder.           (Id. at

333.)   During the past year, plaintiff’s GAF was rated 55/60 and

60 as the highest.     (Id.)    She was receiving treatment due to

unemployment and PTSD symptoms she had experienced since

childhood.    (Id.)   Depakote, Wellbutrin, and Buspar were

                                     15
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 16 of 39 PageID #: 470



prescribed which had a positive impact on plaintiff’s

impairments.    (Id.)   The following signs and symptoms were

identified: anhedonia; appetite disturbance; feelings of guilt

or worthlessness; generalized persistent anxiety; difficulty

with thinking and concentrating; persistent disturbances of mood

or affect; apprehensive expectation; paranoid thinking or

inappropriate suspiciousness; emotional withdrawal or isolation;

intense and unstable interpersonal relationships and impulsive

and damaging behavior; emotional lability; vigilance and

scanning; easy distractibility; sleep disturbance; recurrent

severe panic attacks.      (Id. at 334.)     At the time of the

opinion, plaintiff’s symptoms had increased due to a recent

incident of domestic violence.       (Id. at 333.)     NP Cuff-Carney

opined that plaintiff was unable to meet competitive standards

of any mental abilities and aptitudes required of unskilled and

semiskilled work, including following and carrying out simple

instructions and tasks.      (Id. at 335-36.)     She also found that

Plaintiff was seriously limited in her abilities to: interact

appropriately with the general public; maintain socially

appropriate behavior; adhere to basic standards of neatness and

cleanliness; travel in unfamiliar places; and use public

transportation.     (Id. at 336.)    To support her opinion NP Cuff-

Carney cited: plaintiff’s complaints of inability to sustain

attention and recall; difficulty meeting her prior standard of

                                     16
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 17 of 39 PageID #: 471



efficiency; reduced concentration and skills; impatience with

self and others; difficulty interacting with others; poor

hygiene; and inability to travel to unfamiliar places or use

public transportation.      (Id.)   She noted low tolerance for

questioning or expectations from others, infrequent haircuts and

un-ironed clothing, lack of makeup, and panic in crowded trains.

(Id.)

      Plaintiff was admitted to Lutheran Medical Center on June

16, 2015, and discharged on June 18, 2015, due to acute

psychotic issues, including mood lability, poor sleep, and

nightmares.    (Id. at 338-339.)     Discharge diagnoses were:

bipolar I disorder, most recent episode mixed severe with

psychotic features; and PTSD.       (Id. at 338.)     Antipsychotic

medications were prescribed upon discharge. (Id.)

      On July 29, 2015, Michael Kushner, Ph.D., conducted a

consultative psychiatric evaluation.         (Id. at 307-10.)

Plaintiff was driven to the evaluation by the father of her

daughter.    (Id.)   She lived with her two daughters, ages 18 and

24, as well as a grandchild age 11 months.          (Id.)   Plaintiff

reported trouble falling asleep, loss of appetite, and

depressive symptomatology including difficulty getting out of

bed, feeling weak and tired, and trouble interacting with

people.   (Id. at 306-07.)      She also reported mood swings.        (Id.)

She drank alcohol once or twice a month and used to be a heavy

                                     17
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 18 of 39 PageID #: 472



marijuana smoker.     (Id. at 308.)       Plaintiff related that she did

not get up and dress every day and that her daughters did

household chores and managed the money.          (Id. at 309.)      She did

not use public transportation and did not often socialize.

(Id.)   She did not get along very well with her family members.

(Id.)   She typically spends her day at home.          (Id.)

      Mental status examination revealed Plaintiff’s demeanor and

responsiveness to questions to be cooperative.              (Id. at 308.)

Her manner of relating, social skills, and overall presentation

were fair.    (Id.)   She maintained appropriate eye contact.

(Id.)   Plaintiff’s speech intelligibility was fluent, the

quality of her voice was clear, and her expressive and receptive

language were adequate.      (Id.)   Her thought processes were

coherent and goal-directed with no evidence of hallucinations,

delusions, or paranoia.      (Id.)   Plaintiff’s attention and

concentration were intact.       (Id. at 309.)      Her recent and remote

memory skills were mildly impaired, as she could only recall one

of three items after five minutes.          (Id.)   Plaintiff’s

intellectual functioning seemed below average and general fund

of information appeared somewhat limited.           (Id.)    Insight and

judgment were fair.     (Id.)

        Dr. Kushner diagnosed unspecified bipolar disorder and

ruled-out unspecified psychotic disorder.           (Id. at 310.)     He

opined that plaintiff had up to moderate limitations following

                                     18
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 19 of 39 PageID #: 473



and understanding simple directions and instructions and

performing simple tasks independently.         (Id. at 309.)     Plaintiff

had moderate limitations maintaining attention and

concentration, maintaining a regular schedule, learning new

tasks, and performing complex tasks under supervision.            (Id. at

309-10.)

      Dr. Kushner also completed a medical source statement of

plaintiff’s mental ability for work-related activities.            (Id. at

311-312.)    Dr. Kushner opined that plaintiff had mild

restrictions in her abilities to: understand and remember simple

instructions; carry out simple instructions; and make judgments

on simple work-related decisions.         (Id. at 311.)    Plaintiff had

moderate to marked limitations regarding her abilities to:

understand and remember complex instructions; carry out complex

instructions; and make judgments on complex work-related

decisions.    (Id.)   The basis for these restrictions was

plaintiff’s reports of concentration and memory trouble.            (Id.)

Dr. Kushner opined that Plaintiff had moderate to marked

limitations: interacting appropriately with the public,

supervisors, and co-workers; and responding appropriately to

usual work situations and to changes in a routine work setting.

(Id. at 312.)    The basis for these restrictions was plaintiff’s

reported symptoms of depression and bipolar disorder.            (Id.)



                                     19
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 20 of 39 PageID #: 474



      On July 20, 2015, Allison Norman, LMSW, of Lutheran,

conducted an initial psychosocial assessment.          (Id. at 344-350.)

Plaintiff had been referred by her primary care physician, Dr.

Yar. (Id. at 344.)      She had been compliant with her medication

since a recent hospitalization, but reported unexplained mood

swings and sometimes was very aggressive and “bitchy” and

socially isolated, with such “periods” lasting two to three

weeks.    (Id.)   Plaintiff reported not caring about “anything”

during these periods.      (Id.)    Other times she lived “floating on

air.”    (Id.)    Plaintiff lived in an apartment with her two

children, ages 24 and 18, and an 11-month-old granddaughter.

(Id.)    She had mild anxiety and mild depression. (Id. at 344-

345.)    Plaintiff believed that prior therapy focused too much on

her childhood; rather most of her stressors come from crowds and

was also stressed about her future, noting that she was trying

to find a job.      (Id. at 345.)   She reported poor concentration,

forgetfulness, and anger management issues.          (Id.)   Her

relationship with her two daughters was fair.          (Id. at 347.)

Upon mental status evaluation, plaintiff was cooperative with

pressured, talkative speech.        (Id. at 348-339.)    Her mood was

anxious and uneasy and affect was congruent.          (Id. at 349.)

Thought process was intact and tangential, content was

unremarkable.     (Id.)   Insight and judgment was fair.       (Id.)    Ms.

Norman assessed: bipolar affective disorder, depressed, severe

                                     20
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 21 of 39 PageID #: 475



with psychotic behavior; and PTSD.            (Id.)    Global assessment of

functioning (GAF) was rated as 52.            (Id.)

        On July 21, 2015, LCSW Knopp drafted a discharge summary

noting that plaintiff wanted a new provider due to an acute

increase in symptoms following the death of her stepfather,

which had required hospital treatment.              (Id. at 328.)

        On August 10, 2015, Deborah Denigris, DNP,4 of Lutheran,

conducted an initial psychiatric evaluation, pursuant to

plaintiff’s hospitalization.           (Id. at 351-355.)     Denigris noted

that plaintiff had a history of using cocaine and marijuana.

(Id. at 352.)        She had not used cocaine for the past three to

four years, though she still smoked marijuana.              (Id.)     Upon a

mental status examination, plaintiff was cooperative with normal

speech.      (Id. at 352-353.)      Mood was euthymic and affect was

full range and congruent.          (Id. at 353.)      Thought process was

logical and goal-directed; thought content was anxious

preoccupation related to a possible upcoming eviction and how

she would support herself.          (Id.)     Plaintiff had no perceptual

disorder.       (Id.)   Plaintiff’s insight and judgment were fair.

(Id.)      She had normal recent memory.           (Id.) DNP Denigris’

assessment was bipolar affective disorder, depressed, with

psychotic behavior, PTSD and a GAF rating of 50.              (Id.)



4   “DNP” stands for Doctor of Nursing Practice.

                                         21
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 22 of 39 PageID #: 476



Plaintiff’s medications (Risperdal, Divalproex, Trazodone, and

Clonidine) were refilled.       (Id. at 356.)    On October 5, 2015,

DNP Denigris completed a medical source statement of plaintiff’s

ability to perform mental work-related activities.           (Id. at 357-

359).    DNP Denigris opined that plaintiff had mild restrictions

in her abilities to: understand, remember, and carry out simple

instructions.    (Id. at 357.)     Plaintiff had extreme limitations

regarding her abilities to: make judgments on simple work-

related decisions; understand and remember complex instructions;

carry out complex instructions; and make judgments on complex

work-related decisions.      (Id.)   DNP Denigris opined that

plaintiff had extreme limitations interacting appropriately with

the public, supervisors, and co-workers.         (Id. at 358.)

Plaintiff had marked limitations responding appropriately to

usual work situations and to changes in a routine work setting.

(Id.)    DNP Denigris opined these limitations started in January

2015.    (Id.)

   ii.   Vocational Interrogatory Response of December 9, 2015

      On December 9, 2015 Vocational Expert (“VE”) Mariam Greene

completed vocational interrogatories.         (Id. at 233-40.)     She

indicated plaintiff had past work as an accounts payable

bookkeeper, an appointment clerk, and an office manager. (Id. at

233.)    The ALJ asked the VE to consider a hypothetical



                                     22
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 23 of 39 PageID #: 477



individual with Plaintiff’s vocational profile (age, education,

and work experience) with limitations as follows:



      perform light work as defined in 20 CFR 404.1567(b) and
      416.967(b) and can sit, walk and stand in an 8-hour day
      with normal work place breaks. The person can kneel,
      crouch, bend, and use their arms and hands without
      limitation. The person can occasionally squat. The person
      has some mental issues and there is some evidence that
      alcohol abuse is in sustained partial remission and
      cannabis abuse is in sustained partial remission resulting
      in the person being able to follow and understand simple
      instructions, perform simple tasks independently, maintain
      attention and concentration for simple tasks, keep a
      schedule and learn new tasks and perform more complex tasks
      with supervision. The person can adequately relate to
      others but has moderate problems with stress, which must be
      accommodated by having goal oriented, rather than
      production rate pace tasks. (Id. at 236.)


      The VE stated that such an individual could perform

plaintiff’s past work as an appointments clerk (Dictionary of

Occupational Titles (“DOT”) 237.367-010), a sedentary exertional

position with a specific vocational profile (SVP) of 3 (Id. at

233, 236-37.)    VE Greene explained that the position of

appointment clerk was at the lowest of the semi-skilled levels

and did not require production rate pace.         (Id. at 234.)     VE

Greene noted that such an individual could also perform light

exertional, unskilled occupations, existing in significant

number in the national economy, including: locker room attendant

(DOT 358.677-014), of which there are 60,000 positions in the

national economy; parking lot cashier (DOT 211.462-010), of

                                     23
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 24 of 39 PageID #: 478



which there are 300,000 positions in the national economy; and

price marker (DOT 209.587-034), of which there are 300,000

positions in the national economy.        (Id. at 235.)

                           STANDARD OF REVIEW

      Unsuccessful claimants for disability benefits may bring an

action in federal court seeking judicial review of the

Commissioner’s denial of their benefits. 42 U.S.C. §§ 405(g),

1383(c)(3). The reviewing court does not have the authority to

conduct a de novo review, and may not substitute its own

judgment for that of the ALJ, even when it might have

justifiably reached a different result. Cage v. Comm’r, 692 F.3d

118, 122 (2d Cir. 2012). Rather, “‘[a] district court may set

aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by

‘substantial evidence’ or if the decision is based on legal

error.’” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008)

(quoting Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)).

      “Substantial evidence means ‘more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Id. (quoting Halloran v.

Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)). If there is

substantial evidence in the record to support the Commissioner’s

factual findings, those findings must be upheld. 42 U.S.C. §

405(g) (“The findings of the Commissioner of Social Security as

                                     24
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 25 of 39 PageID #: 479



to any fact, if supported by substantial evidence, shall be

conclusive . . . .”). Inquiry into legal error requires the

court to ask whether “‘the claimant has had a full hearing under

the [Commissioner’s] regulations and in accordance with the

beneficent purposes of the [Social Security] Act.’” Moran v.

Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz v.

Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).

                                DISCUSSION

I. The Commissioner’s Five-Step Analysis of Disability Claims

      A claimant must be “disabled” within the meaning of the Act

to receive disability benefits. See 42 U.S.C. §§ 423(a), (d).             A

claimant qualifies as disabled when she is unable to “engage in

any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” Id. §

423(d)(1)(A); Shaw, 221 F.3d at 131–32.         The impairment must be

of “such severity” that the claimant is unable to do her

previous work or engage in any other kind of substantial gainful

work. 42 U.S.C. § 423(d)(2)(A).

      The regulations promulgated by the Commissioner prescribe a

five-step sequential evaluation process for determining whether

a claimant meets the Act’s definition of disabled. See 20 C.F.R.



                                     25
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 26 of 39 PageID #: 480



§ 404.1520. The Commissioner’s process is essentially as

follows:

      [I]f the Commissioner determines (1) that the claimant is
      not working, (2) that [s]he has a ‘severe impairment,’ (3)
      that the impairment is not one [listed in Appendix 1 of the
      regulations] that conclusively requires a determination of
      disability, and (4) that the claimant is not capable of
      continuing in [her] prior type of work, the Commissioner
      must find [her] disabled if (5) there is not another type
      of work the claimant can do.

Burgess, 537 F.3d at 120 (quoting Green-Younger v. Barnhart, 335

F.3d 99, 106 (2d Cir. 2003)); accord 20 C.F.R. § 404.1520(a)(4).

If the answer at any of the previously mentioned steps is “no,”

the analysis stops and the ALJ must find that the claimant does

not qualify as disabled under the Act.

      “The claimant has the general burden of proving . . . his

or her case at steps one through four of the sequential five-

step framework established in the SSA regulations.” Burgess, 537

F.3d at 128 (internal quotation marks and citations omitted).

“However, [b]ecause a hearing on disability benefits is a

nonadversarial proceeding, the ALJ generally has an affirmative

obligation to develop the administrative record.” Id. (internal

quotation marks omitted). “The burden falls upon the

Commissioner at the fifth step of the disability evaluation

process to prove that the claimant, if unable to perform her

past relevant work [and considering her residual functional

capacity, age, education, and work experience], is able to


                                     26
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 27 of 39 PageID #: 481



engage in gainful employment within the national economy.”

Sobolewski v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y. 1997).

      “The Commissioner must consider the following in

determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’” Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999) (alterations in original)). If

the Commissioner finds a combination of impairments, the

Commissioner must also consider whether “the combined effect of

all of [a claimant’s] impairment[s]” establish the claimant’s

eligibility for Social Security benefits. 20 C.F.R. §

404.1523(c); see also id. § 416.945(a)(2).

II. The ALJ’s Application of the Five-Step Analysis

      Using the five-step sequential process to determine whether

a claimant is disabled as mandated by the SSA regulations, the

ALJ made the following determinations:

      At step one, the ALJ concluded that claimant had not

engaged in substantial gainful activity since June 1, 2012, the

alleged onset date.     (Id. at 28.)

      At step two, the ALJ found that claimant had four severe

impairments: major depressive disorder; bipolar disorder;

                                     27
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 28 of 39 PageID #: 482



posttraumatic stress disorder (“PTSD”); and substance abuse

disorder.     (Id.)   Additionally, the ALJ found that plaintiff had

the nonsevere impairments of joint pain; hand pain;

osteoarthritis, NOS in her hand; and locking of fingers.             (Id.

at 29.)   The ALJ did not, however, adequately perform the

psychiatric review technique as mandated by 20 C.F.R. §

404.1520a.5    (Id. at 32-34.).

       At step three, the ALJ found that plaintiff did not have

an impairment or combination of impairments that meets or

medically equaled the severity of the listed impairments in 20

CFR Part 404, Subpart P, App’x 1.         (Id. at 12.)    Specifically,

the ALJ found that no treating or examining physician had made

findings that are the same or equivalent in severity to the

criteria of any listed impairment, including listings 12.04,

12.06 or 12.09.       (Id. at 29-30.)

      The ALJ next concluded that plaintiff has mild restriction

in activities of daily living, noting that the plaintiff’s

complaints that she had problems grooming and getting out of bed

were consistent with mild limitations.          (Id. at 29.)    The ALJ

next found that plaintiff has moderate difficulties in social

functioning, noting that she has a close relationship with her




5Though we remand on other grounds, the Commissioner should be mindful on
remand that she must assess Lugo’s mental impairments pursuant to the special
technique, as required by 20 C.F.R. § 404.1520a.

                                     28
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 29 of 39 PageID #: 483



sister and at times has a boyfriend.         (Id.)   The ALJ further

found that plaintiff has no difficulties with regard to

concentration, persistence, and pace, noting that one of the

consultative examiners found that the plaintiff had intact

concentration and attention.       (Id. at 29-30.)     The ALJ next

found that plaintiff had no episodes of decompensation, noting

that plaintiff was hospitalized in June 2015 but stating that

there was no evidence of additional exacerbations.           (Id. at 30)

Furthermore, the ALJ found that claimant is able to function

outside of a highly-supportive living environment or is able to

function outside of her home, noting that plaintiff “rides in

cars” and “travels independently.”        (Id.)

      At step three, the ALJ found that plaintiff had the

residual functional capacity to perform light work as defined in

20 CFR 404.1567(b) and 416.967(b) and can sit, walk and stand in

an 8-hour day with normal work place breaks.          The ALJ found that

plaintiff can kneel, crouch, bend, and use her arms and hands

without limitation. Plaintiff can occasionally squat.            Plaintiff

was found to have some mental issues and the ALJ found some

evidence that alcohol abuse was in sustained partial remission

and cannabis abuse was in sustained partial remission resulting

in plaintiff being able to follow and understand simple

instructions, perform simple tasks independently, maintain

attention and concentration for simple tasks, keep a schedule

                                     29
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 30 of 39 PageID #: 484



and learn new tasks and perform more complex tasks with

supervision.    The ALJ further found that plaintiff can

adequately relate to others but has moderate problems with

stress, which must be accommodated by having goal oriented,

rather than production rate pace tasks.          (Id. at 31.)

      At step four, the ALJ concluded that plaintiff was capable

of performing her past relevant work as an appointment clerk as

it is generally performed in the national economy.            (Id. at 38.)

      Based on the foregoing analysis, the ALJ found that the

plaintiff was not under a disability from June 1, 2012 through

the date of the decision.       (Id. at 39.)

III. The ALJ’s Error in Applying the Five-Step Analysis

      “[A]n ALJ should defer to ‘to the views of the physician

who has engaged in the primary treatment of the claimant.’”

Cichocki v. Astrue, 534 F. App’x 71, 74 (2d Cir. 2013) (quoting

Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)).6

“However, ‘[a] treating physician’s statement that the claimant

is disabled cannot itself be determinative.’” Id. (quoting Snell

v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999)). “Rather, ‘a




6The Commissioner has revised its rules to eliminate the treating physician
rule, and ALJs are now to weigh all medical evaluations, regardless of their
sources, based on how well supported they are and their consistency with the
remainder of the record. See 20 C.F.R. §§ 404.1520b; 416.920c. Claims filed
before March 27, 2017, however, are still subject to the treating physician
rule, see id. § 404.1527(c)(2), and the Court accordingly applies the rule to
this case, as plaintiff filed her claim on May 30, 2013. See, e.g., Conetta
v. Berryhill, 365 F. Supp. 3d 383, 395 n.5 (S.D.N.Y. 2019).

                                     30
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 31 of 39 PageID #: 485



treating source’s opinion on the issue(s) of the nature and

severity of [a claimant’s] impairment(s)’ will be given

‘controlling weight’ if the opinion is ‘well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in [the claimant’s] case record.’” Id. (quoting 20

C.F.R. § 404.1527(c)(2)).

      “An ‘ALJ who refuses to accord controlling weight to the

medical opinion of a treating physician must consider various

factors to determine how much weight to give to the opinion,’

including: ‘(i) the frequency of examination and the length,

nature and extent of the treatment relationship; (ii) the

evidence in support of the treating physician’s opinion; (iii)

the consistency of the opinion with the record as a whole; (iv)

whether the opinion is from a specialist; and (v) other factors

brought to the Social Security Administration’s attention that

tend to support or contradict the opinion.’” Id. (quoting

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004)). “The ALJ

must then ‘comprehensively set forth his reasons for the weight

assigned to a treating physician’s opinion.’” Id. (quoting

Burgess, 537 F.3d at 129).

      In this analysis, although an ALJ should generally explain

the weight given to each opinion, remand is not required where

application of the proper legal standards would lead to the same

                                     31
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 32 of 39 PageID #: 486



conclusion previously reached. See Zabala v. Astrue, 595 F.3d

402, 409 (2d Cir. 2010). Failure to consider the opinion of a

treating physician “ordinarily requires remand to the ALJ for

consideration of the improperly excluded evidence, at least

where the unconsidered evidence is significantly more favorable

to the claimant than the evidence considered.” Id. at 409.

“Remand is unnecessary, however, ‘[w]here application of the

correct legal standard could lead to only one conclusion.’” Id.

(quoting Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir. 1998)). For

instance, in Zabala, the court found it was harmless error to

“exclude[] evidence [that was] essentially duplicative of

evidence considered by the ALJ,” as there would be no reasonable

likelihood that consideration of the unconsidered report would

change the outcome. Id. at 409-10 (noting that “[t]he

[unconsidered] report [was] largely identical to a [different]

report by the same doctor, which the ALJ did consider,” and

which set forth substantially identical findings).

      The Commissioner argues that the ALJ gave proper weight to

the medical sources and that the ALJ’s decision is supported by

substantial evidence.      (See Def. Mem. at 10.)      Plaintiff argues

that the ALJ failed to properly evaluate the opinion of the

plaintiff’s treating psychiatrist, Dr. Senosian, and that of Dr.

Denigris.    (Pl. Mem. at 13-15; Tr. at 35.)        The court finds the

Commissioner’s argument unavailing for three primary reasons.

                                     32
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 33 of 39 PageID #: 487



       First, ALJ Romeo only accorded “little weight,” rather than

“controlling weight,” to claimant’s treating physician, Dr.

Senosian, who opined, among other things, that plaintiff would

not be able to meet competitive standards in every category

regarding her ability to perform unskilled work.           (Id. at 35.)

In support of granting “little weight” to Dr. Senosian, the ALJ

explained that Dr. Senosian had frequently assessed plaintiff

with a GAF score ranging between 50 and 60 and that therefore,

his opinion is inconsistent with his treatment notes.            (Id. at

35.)     The Second Circuit recently held that an ALJ errs when she

assigns little weight to a treating psychiatrist’s opinion based

on GAF scores. See Estrella v. Berryhill, 925 F.3d 90 (2d Cir.

2019).    The ALJ must consider, inter alia, “(1) the frequen[cy],

length, nature, and extent of treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of

the opinion with the remaining medical evidence, and (4) whether

the physician is a specialist.” Id. at 95-96. (quoting Selian v.

Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (per curiam)

(citing Burgess, 537 F.3d at 129 (citing 20 C.F.R. §

404.1527(c)(2))).

       As in Estrella, ALJ Romeo’s explanation addresses only the

single factor of “consistency,” and fails to consider the

length, nature, and extent of the treatment relationship; the

evidence in support of the treating physician’s opinion; the

                                     33
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 34 of 39 PageID #: 488



consistency of the opinion with the record as a whole; and

whether the opinion was from a specialist.          The ALJ failed to

address the fact that Dr. Senosian, a board-certified

specialist, issued an opinion supported by the weight of

evidence, including mental status examinations regularly noting:

sad and anxious mood, constricted affect, poor insight and

judgment, perseverative thoughts patterns, impaired memory, and

the plaintiff’s involuntary admission to a psychiatric ward in

the summer of 2015.

      Failure “to provide good reasons for not crediting the

opinion of a claimant’s treating physician is ground for

remand.” Sanders v. Comm’s of Soc. Sec., 506 F. App’x 74, 77 (2d

Cir.); see also Halloran, 362 F.3d at 32-33 (“We do not hesitate

to remand when the Commissioner has not provided ‘good reasons’

for the weight given to a treating physician[‘]s opinion.”).

The limited rationale offered by the ALJ that Dr. Senosian’s

opinion contrasts the GAF score assigned does not meet the bar

of providing good reasons and is thus insufficient.

      Second, the ALJ’s evaluation of Dr. Denigris’ opinion is

unsupported by the record.       In assigning little weight to Dr.

Denigris’ opinion, the ALJ states that “treatment notes indicate

that the claimant did have a boyfriend and is able to spend time

with family and friends (Exhibits 1F at 53, 8F at 6). Thus, the

records would indicate the claimant has only intermittent

                                     34
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 35 of 39 PageID #: 489



problems with people.      Also, there is an indication that when

the claimant is on medication her condition is stable.              (Exhibit

13F, at 10).”    (Tr. at 35.)     The ALJ’s reading of the exhibits

is factually deficient, as demonstrated below.

      Exhibits 1F at 53 and 8F at 6 do not support a finding that

plaintiff has only intermittent problems with people.              Exhibit

1F at 53 indicates that plaintiff was “more depressed” and had

broken up with her boyfriend.       The treatment note indicates that

the session also focused on helping plaintiff with her

communication with her mother.        (Id. at 293.)    Ending or

requiring professional assistance with key relationships is not

evidence that plaintiff is capable of socializing.           The

treatment note does not make any reference to plaintiff

socializing with any other family member or friend.           Further,

Exhibit 8F at 6 reveals the notation, “Interpersonal

Relationships: Patient is socially isolated.”          (Id. at 325.)

Social isolation is plainly inconsistent with any demonstrated

ability to socialize.

      Further, Exhibit 13F at page 10 does not evidence a patient

whose condition is stable while on medication.          (Id. at 353.)

Plaintiff was described as having risk factors for suicide which

included “anxious/agitated, depression, hopelessness, rational

thinking loss, alcohol and substance abuse, previous attempt and

intermittent ideations.”      (Id.)    Plaintiff was described as

                                      35
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 36 of 39 PageID #: 490



having “fair” insight, judgment and impulse control.           (Id.)

Plaintiff was given the diagnosis of Axis I: Bipolar affective

disorder, depressed, severe, with psychotic behavior and PTSD.

(Id.)   The narrative portion of the treatment note states,

“presents with symptoms of depression, anhedonia, anger,

hopelessness, insomnia, racing thoughts, agitation…Patient

experiences flashbacks and nightmares of her abuse.”           (Id.)    The

report notes in plain language that the plaintiff’s condition

was “severe” despite compliance with medication.           Nothing in the

treatment notes indicate plaintiff’s stability.

      Third, the ALJ erred in giving weight to the opinion of

Melissa Malakoff, Ph.D., because the opinion was rendered in

2013, two years prior to a worsening of plaintiff’s condition in

2015.   The Commissioner asserts that the ALJ properly considered

that the plaintiff’s condition worsened in 2015 in making her

decision.    (See Def. Mem. at 8.)        Upon review of the oral

hearing transcript, however, the court cannot agree with the

Commissioner’s assertion.

      Though the court is aware that it is not an uncommon

practice among ALJ’s to request that a plaintiff amend the onset

date to a later time for which the ALJ finds evidence to support

disability, rarely do such negotiations take place on the

record.     As per the hearing transcript:



                                     36
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 37 of 39 PageID #: 491



      ALJ: All right. And at this point my feeling is in looking
      at the record when she has her break in June of 2015 it
      seems that she has some serious problems. Now her own
      doctor alleges that these problems, these serious problems
      don’t exist until January of 2015. I’m not sure where the
      doctor got January of 2015 but that’s her own doctor saying
      that.

      CLMT: But that’s when she started –

      ALJ: No, she starts in August of – she starts what in July
      of August – July of 2015. So that’s what I’m looking at.
      So what are we doing?

      ATTY: Claimant is sticking with her alleged onset date of –

      ALJ: Very good. We’ll have a supplemental hearing with a
      Vocational Expert. Thank you very much…”

(Tr. at 70.)    The ALJ indicated that if plaintiff changed her

alleged onset date, the case would not require a vocational

expert.7   Despite this interchange, and despite the

Commissioner’s assertions that the ALJ considered that there was

a worsening of plaintiff’s condition, the ALJ’s decision fails

to take into account plaintiff’s worsening condition.

Furthermore, there is nothing in the ALJ’s decision to indicate

that the ALJ considered that Dr. Malakoff’s opinions were

rendered prior to plaintiff’s worsening condition in July 2015.

As such, the court cannot state that the ALJ properly assessed

Dr. Malakoff’s opinions, and thus finds error.




7It is unclear to the court why the ALJ indicated on the record that the
plaintiff’s condition was disabling as of July 2015, but denied the claim
nonetheless without issuing at least a partially favorable decision.

                                     37
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 38 of 39 PageID #: 492



      Because the ALJ committed legal error in making her

determination, the court does not find that the ALJ’s decision

is supported by substantial evidence.

                                CONCLUSION

      Federal regulations explicitly authorize a court, when

reviewing decisions of the Social Security Administration, to

order further proceedings when appropriate. Remand is warranted

where “there are gaps in the administrative record or the ALJ

has applied an improper legal standard,” Rosa, 168 F.3d at 82–83

(quoting Pratts, 94 F.3d at 39) (internal quotation marks

omitted), particularly where further findings or explanation

will clarify the rationale for the ALJ’s decision, Pratts, 94

F.3d at 39.    In this action, remand is appropriate because ALJ

Romeo: did not appropriately consider Listing 12.15 or explain

why plaintiff did not meet or equal said listing; did not

properly weigh the medical opinions pursuant to the treating

physician rule; and did not explain her rationale for failing to

issue at least a partially favorable decision after stating that

the Plaintiff should be considered disabled as of July 2015.

      As the court finds that the ALJ erred in the decision, and

that further development and consideration of the record, and

clarification of the rationale of the ALJ’s decision, are

necessary to facilitate proper review, this case is remanded for



                                     38
Case 1:18-cv-02828-KAM Document 18 Filed 05/05/20 Page 39 of 39 PageID #: 493



further proceedings in accordance with this Memorandum and

Order.




SO ORDERED.

Dated:     May 5, 2020
           Brooklyn, New York


                                          _________/s/_________________
                                          HON. KIYO A. MATSUMOTO
                                          United States District Judge
                                          Eastern District of New York




                                     39
